Title: To John Adams from Philip Mazzei, 10 August 1785
From: Mazzei, Philip
To: Adams, John


          
            Dear Sir,
            Paris, 10 August 1785.
          
          The day before yesterday I took the liberty to trouble you with a few lines by Mr. Prentis, & expressed my determination to do it more at large by the next opportunity, which now offers in Dr. Bancraft. Knowing my way of thinking you must, I suppose, have been surprised at hearing my return to Europe. The friendship with which you have constantly honored me, ever since I had the pleasure to become acquainted with you, requires, I think, that I should inform you of my reasons, for such a step, or at least will afford me a title to do it.
          When I was appointed by my State to go to Europe, I sold every thing I had in it, except lands, & put all the money I received in the State-Loan-Office, desiring my Attorneys to do the same of the money they should receive after my departure, which was conformably done. The part I took in the Spring of 1780, at the time you exerted all your abilities to justify Congress in their resolution of calling in the paper-money at 40. for 1; must have fully convinced you, Sir, of my sentiments against the strangely unjust notion, that individuals should receive an equal sum of real money for the nominal they had lent the Public. But I thought, as I do still, that, it being impossible to ascertain the exact value of it, the States ought rather to have run the risque of losing some thing, than have ruined those who had assisted them at a critical & calamitous season. The scale of depreciation of the State of Virginia, Sir, has been the ruin of a great many; in which affair I have suffered more than others for several reasons, one of which seems to indicate, that the Majority among the Managers of public affairs think they are Advocates for their employers, rather than impartial & discreet Judges between the Public & private individuals. There is to add that, besides our capital having been reduced to a mere trifle, we have not yet received a farthing for interest.
          From the conversations I had with the Govr., who employed me, I understood that I should be allowed 1000. Louis d’ors per annum for my expenditures. Having never received remittances from the State while in Europe, I was obliged to contract large debts, besides having sold in a hurry, & consequently to a great disadvantage, 2. small estates I had in Tuscany. I was obliged to live in Europe in a manner becoming a public Agent, to save the credit of the State, & to facilitate the execution of the business intrusted to me; likewise to undertake many expensive journeys, to entertain an extensive correspondence, & to import news-papers at a considerable expence (particularly from Great britain) for the purpose of confuting the falsities spread to our disadvantage by the Enemy. Considering that many times I had been forced to raise money at a great loss, that I had the interest to pay for several years, & that I had been exposed to extraordinary expences on account of my captivity, I expected to be looked upon as a good economist, having not exceeded in the whole the sum mentioned to me for my expences by the above-said Govr., & which ought to have been punctually remitted to me. In the settlement of my accounts with the Executive, I was allowed about the half of that sum, the reasons of which Mr. Short, who was then a member of it, will be more able to explain, than I could.
          Thus situated, I did morgage the produce of my Effects in Virginia to my Creditors in Europe, cheafly to preserve my honor in case of death, & am come over to give them personal satisfaction in regard to my conduct towards them, & to endeavour to do some thing towards procuring me a subsistence in my old age, which I hope may not last so long as to become a curse.
          The exact truth of these things must remain among us. I would not for the World that the People in Europe should Know in what manner our domestic affairs have been conducted. In speaking of my own to my Friends, I shall be very attentive to save the honour, & even delicacy of our country, as I did in writing the history, progress, & end of our paper-money.
          Having now told you my motives for coming to Europe, I will pass to some thing else more pleasing. From my own observations, & from the letters of my Friends in several States, I have the pleasure to inform you, that the notions of giving proper consistency to the Confederation gain ground every day, & in every State. I saw with the greatest satisfaction, that the expectation from our growing youth in America is very promising; and from what I have seen & learnt during my stay in New-York, there is not a Member of Congress, who has any influence over another.
          I take the liberty to inclose you a printed paper for your perusal. In my next I shall trouble you with my reasons for having thought of estabilishing such a Society. In the mean time I beg you never to forget, that you will greatly contribute to my happiness, by affording me opportunities to obey your commands, & to be instrumental in any thing which may tend to promote the interest & honor of our Country.
          I have the honor to be most respectfully, / Dear Sir, / Your Excellency’s most Humble / & most Obedient Servant
          
            Philip Mazzei
          
        